                                           Case 5:20-cv-02785-EJD Document 55 Filed 12/04/20 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5
                                        KENDOLL K. NALAN,
                                   6                                                        Case No. 5:20-cv-02785-EJD
                                                       Plaintiff,
                                   7                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   8
                                        ACCESS FINANCE, INC.,                               Re: Dkt. No. 53
                                   9
                                                       Defendant.
                                  10

                                  11          The parties, having filed a Notice of Settlement on December 4, 2020 (See Docket Item

                                  12   No. 53), are ordered to appear before the Honorable Edward J. Davila on February 25, 2021 at
Northern District of California
 United States District Court




                                  13   10:00 AM to show cause why the case should not be dismissed pursuant to Federal Rule of Civil

                                  14   Procedure 41(b). On or before February 11, 2021, the parties shall file a joint statement in

                                  15   response to the Order to Show Cause setting forth the status of settlement efforts as well as the

                                  16   amount of additional time necessary to finalize and file a dismissal.

                                  17          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  18   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  19   Procedure 41(a) is filed on or before February 11, 2021.

                                  20          All other pretrial deadlines and hearing dates are STAYED.

                                  21          Failure to comply with any part of the Order will be deemed sufficient grounds to dismiss

                                  22   the action.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 4, 2020

                                  25                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  26                                                     United States District Judge
                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
                                                                        1
